DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended the claims; support for the amendments/new claims is found in the original filing.  No new matter is presented.  The amendments and remarks in conjunction therewith overcome certain rejections under section 112.  
Amended and/or new grounds of rejection are below set forth addressing the amended claims.  
The claim amendments filed in conjunction with Remarks on11/2/2022 do not overcome the below rejections for reasons more fully below set forth.  The examiner maintains the prior art establishes anticipation/obviousness of the instant claims as more fully set forth below.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 33, and 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
No units are set forth for the “concentration of biogenic carbon” percentages (i.e. weight, mole, volume) rendering the ranges indefinite.
Claims 1, 6, 36, 37 and 38 recite:  fuel (or fuel additive as in claim 6)  consisting of at least one of the following fuel:  naphtha, synthetic paraffinic kerosene or diesel, wherein the at least one fuel consists of biogenic carbon…”  As such it is unclear of more than one fuel is present if only ONE of the fuels must possess the claimed biogenic carbon content (i.e. one biogenic derived diesel and one non-biogenic derived diesel, one biogenic derived naphtha and one non-biogenic derived kerosene, etc.).  No ratio of each fuel which may be present is set forth.  For example ONE of the recited fuels will possess the biogenic carbon.  However one or more other fuels may be present without said biogenic carbon  No amount of either fuel is recited for a ratio.  As such the examiner notes that the total “biogenic carbon” in the overall fuel is unknown.  
Introduction and Claim Interpretation
The following introduction and claim interpretation is expressly incorporated into each and every rejection below set forth.  
A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  As such the intended use as a fuel or as a fuel additive is not further limiting to the composition which is claimed as a synthetic paraffinic kerosene.
The claims are directed to a composition comprising (or in some instances consisting of) at least one of….  The at least one of includes a choice of a synthetic paraffinic kerosene.  The claims appear to be drafted in the form of product by process wherein the kerosene is derived from a Fischer Tropsch process which is implemented by forming a fluid from a biogenic material which is then gasified in accordance with Fischer Tropsch procedures and then via the gas shift reaction resulting in a hydrocarbon composition which is paraffinic (typical of Fischer Tropsch processes) and is fractionated to produce a kerosene cut.  It is unclear how paraffin produced from this process will materially and patentably differ from paraffin produced from FT process without biogenic material or any other process (i.e. heptane is heptane and will perform as heptane regardless of the source or method of its production).  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)(Emphasis added by examiner)   Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972)(Emphasis added by examiner)
Because of the product by process nature of the claim where the only physical description expressly set forth is a kerosene fraction which comprises paraffin, the rejections are set forth as 102 or section 103 since the prior art discloses a product which reasonably appears to be identical or only slightly different than the product claimed in the product by process claim. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972)(Emphasis added by examiner)
The below references disclose various fuels such as diesel, paraffinic kerosene, etc. produced by FT processes with originating biogenic materials in part or in full (i.e. 100%) as more fully below and above set forth.  The examiner maintains this meets the claimed limitations for “wherein the at least one fuel consists of biogenic carbon obtained from processed municipal solid waste (MSW) feedstock” and for FT process derived paraffinic kerosene/naphtha/diesel (as more fully above and below set forth) and biogenic carbon (as well as other feed stocks since they produce paraffinic kerosene) feedstock and will necessarily possess the claimed attributes (i.e. carbon distribution, radiocarbon dating etc.)  As such the examiner maintains this meets the claimed composition regardless of its method of production or source of production.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)    
The prior art below cited discloses the fuel made from various components which fall within the definition of MSW of the instant specification.  Notwithstanding same, any biomass derived source will be interpreted to equivalent to MSW per the definition of the specification:

    PNG
    media_image1.png
    319
    803
    media_image1.png
    Greyscale

Biogenic carbon is defined in the instant specification as carbon derived from plants.   As such the examiner maintains any biomass source including lignin, cellulose, plants/leaves/stalks, etc., vegetable oils are derived from plants as well as low concentrations of non-biogenic carbon including fossil sources.
    PNG
    media_image2.png
    280
    808
    media_image2.png
    Greyscale

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (emphasis added by examiner)
Since the references as more fully below and above set forth disclose a fuel product such as a kerosene produced by FT and as more fully set forth below and above using natural and biomass feedstocks including MSW or materials commonly found in MSW, they will necessarily result in the typical carbon distribution and possess the biogenic content of the instant claims and/or overlapping ranges of same.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979)
The examiner maintains the source of biomass does not further limit the product so as to render it patentably distinct or in the alternative nonobvious; to wit, isoparaffin is still isoparaffin regardless of its method of production or the feedstock used in the method of production.  The cited prior art uses various renewable sources as the feed stock such as used grease/oils as well as biomass.  The examiner notes that segregating MSW to produce renewable fuels is known in the art and, in the alternative, would also be obvious to ty by one of ordinary skill in the art at the time of filing the invention to acquire the various biomass and waste oil/greases used in the references as more fully below/above set forth (the MSW produces a claimed fuel having between 80-100 % biogenic carbon as such there may be non-biogenic carbon sources in the MSW)
The below/above references teach a blend stock made from biogenic sources (thereby resulting in “biogenic carbon” and where the biogenic sources include MSW or components which may be found in MSW) via Fischer Tropsch and therefore meet the claim limitations (or in the alternative render obvious the claimed range limitations such as with overlapping ranges)
“Up to” is interpreted to include zero.
Claims 33 and 39 are drafted as “ fuel comprising” thereby permitting the presence of additional compositional components.  
No ranges for each component in the fuel is set forth.  As such the amount of the component having biogenic content is undefined and may be nominal in those claims drafted as “comprising” as well as “consisting of” where more than one fuel is present.  The claims require ONE of the recited fuels will possess the biogenic carbon.  However one or more other non-biogenic fuels may be present without said biogenic carbon  No amount of either fuel is recited for a ratio.  As such the examiner notes that the total “biogenic carbon” in the overall fuel is unknown.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
35 USC § 102/103
Claim(s) 1, 6, 33 and 36-39 is/are rejected under 35 U.S.C. 102(a)(1)(2) as anticipated by or, in the alternative, is/are rejected under 35 U.S.C. 103 as obvious over Mahjoob (US 2010/0018116)
Regarding Claims 1, 6, 33 and 36-39:
Mahjoob (US 2010/0018116) teaches a system and method to convert solids of MSW into syngas and then into a liquid fuel [0003] (i.e. a biogenic carbon and source thereof as defined in the instant specification and set forth in the claims) [0014]
The process includes pyrolising the solid fuel into a low carbon dioxide pyro gas, reforming the gas into a synthetic gas and converting the gas into a liquid fuel. The solid fuel may be municipal solid waste, biosolids, organic waste, etc. from which pollutants are removed from the syngas.  
The fuel includes jet fuel, diesel, gasoline etc. (i.e. kerosene, diesel, naphtha) [0009] [0034] (i.e. no other compositional components are required)
The solid fuel may be pretreated [0038] The MSW is fed to a unit which has a retort and a separator [0016] (i.e. MSW – overlapping ranges of biogenic carbon)   The process includes Fischer Tropsch gas to liquid steps ([0008-0009] (processing the MSW) (claim 4 reference)(i.e. the instant claims product by process limitation for MSW converted to Fischer Tropsch liquid)

    PNG
    media_image3.png
    414
    544
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    87
    526
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    218
    509
    media_image5.png
    Greyscale

The reference in the above claims expressly teaches making diesel, jet fuel (i.e. kerosene) gasoline (i.e. naphtha) into fuel from MSW.  No other feed stock is required.
The biogenic carbon is capable of being confirmed by radiocarbon dating. 

    PNG
    media_image6.png
    237
    526
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    56
    545
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    104
    532
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    83
    527
    media_image9.png
    Greyscale

Regarding Claim 33:  The solid fuel may include coal (i.e. a fossil fuel) used to make the jet fuel.
While the examiner maintains the biogenic carbon content does not patentably differentiate the fuel composition from non-biogenic carbon content, assuming arguendo it is material to decide patentabitliy, since the reference DOES teach MSW feed into Fischer Tropsch process to produce the claimed fuel fraction (i.e. diesel) as such it meets the claimed biogenic fuel content and/or overlaps same.
35 USC § 103
Claim(s) 1, 6, 33 and 36-39 is/are rejected under 35 U.S.C. 103 as obvious over Aulich et al (US 2009/0000185).
Regarding Claims 1, 6 and 33 and 36-39
Aulich et al (US 2009/0000185) discloses an aviation grade kerosene blend stock derived from a first blend stock of a non-petroleum feedstock which is iso paraffin and normal paraffin and comprising a second stock which is cycloalkane and aromatic and blending the first with the second to produce an aviation grade kerosene.   (Abstract)  The kerosene can be blended with petroleum derived jet fuel in a proportion to meet fuel grade specifications such as up to 95 vol. % of the first blend stock (See claims 1-5 of reference) and where at least 50 wt. % of the kerosene is derived from coal natural gas or a combination thereof (See claim 7 of reference) 
The second blend stock may also be produced from biomass derived lignin feedstock [0022] (i.e. a biogenic carbon and source thereof as defined in the instant specification and set forth in the claims)

    PNG
    media_image10.png
    326
    534
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    87
    507
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    126
    539
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    189
    522
    media_image13.png
    Greyscale

The blend stocks may be made from non-petroleum feedstock such as vegetable oils, etc. via Fischer Tropsch processes [0042][0049] (the examiner maintains vegetable oils falls within the definition of MSW of the instant application and Fischer Tropsch liquid) Aulich discloses an example of a hydrocarbon blend stock of normal and iso paraffinic hydrocarbon and a blend stock of cyclo paraffinic and aromatic both produced exclusively from crop oil [0065] 
The first blend stock is produced with a feedstock such as biomass, vegetable oil, biologically derived oils etc.  by liquefaction via Fischer Tropsch processing (See claims 13-16 of reference i.e. meeting 100% of the range of 80 to 100% biogenic carbon for the first blend stock)  Aulich discloses various carbon ranges of the fuel samples showing the kerosene possessing carbons in the range of C7-19 with the most being C10 and over. (See Figures esp. Fig 5) 
Aulich discloses two hydrocarbon blend stocks normal and isoparaffinic and the second aromatic and cyclo paraffinic produced exclusively from crop oil [0065](i.e. 100% biogenic – oil is known by those of ordinary skill in the art at the time of filing of the invention to be organic waste materials from vegetable matter equivalent to MSW – See instant specification at [0017] also where the MSW need not be solid and still be MSW)
Two separate fractions are taught one being derived from a bio organic material and meeting the claim limitations for 80-100 % biogenic carbon (and/or overlapping said range)
No other compositional components are required.  No other materials/fuels are required thereby meeting the limitation for “consisting of” as well as the amount/range of biogenic carbon. No other materials/fuels are required thereby meeting the limitation for “consisting of” as well as the amount/range of biogenic carbon.
While the examiner maintains the biogenic carbon content does not patentably differentiate the fuel composition from non-biogenic carbon content, assuming arguendo it is material to decide patentabitliy, since the reference DOES teach MSW feed into Fischer Tropsch process to produce the claimed fuel fraction (i.e. diesel) as such it meets the claimed biogenic fuel content and/or overlaps same (i.e. the ranges of the reference will meet or in the alternative will overlap the claimed ranges esp. when produced from biomass etc.)
35 USC § 102/103
Claim(s) 1, 6, 33 and 36-39 is/are rejected under 35 U.S.C. 102(a) as anticipated by, or, in the alternative, 35 U.S.C. 103 as obvious over Bauldreay et al (US 2005/0109672) 
Regarding Claims 1, 6, 33 and 36-39
Bauldreay et al (US 2005/0109672) discloses a fuel composition for a jet engine comprising a petroleum derived kerosene fuel and a Fischer Tropsch derived kerosene fuel.  The Fischer Tropsch kerosene is paraffinic (Abstract)  The Fischer Tropsch kerosene is at least 99 wt.% paraffin [0037]   Baulderay discloses a blend where the FT component is 24%, 25% and 39 % (Tables 4 and 5) meeting the claimed ranges – including claim 33.   The Fischer Tropsch derived fuel is formed from the reaction of carbon monoxide and hydrogen which may come from a natural source [0031] (i.e. enabling one of ordinary skill in the art at the time of filing the invention to readily envisage biomass such as from MSW and also rendering obvious to one of ordinary skill in the art at the time of filing the invention a source resulting in biogenic carbon) (the range also establishes obviousness by overlapping the claimed range of 80-100%)
Further Regarding Claim 33 (alternatively):
The Fischer Tropsch kerosene is present in amounts of 0.1 to 99.9 vol. % [0016] (also overlapping the range of claim 33 thereby establishing obviousness of the claimed ranges)  
No other compositional components are required.  No other materials/fuels are required thereby meeting the limitation for “consisting of” as well as the amount/range of biogenic carbon (i.e. the ranges of the reference will meet or in the alternative will overlap the claimed ranges esp. when produced from biomass etc.) While the examiner maintains the biogenic carbon content does not patentably differentiate the fuel composition from non-biogenic carbon content, assuming arguendo it is material to decide patentabitliy, since the reference DOES teach MSW feed into Fischer Tropsch process to produce the claimed fuel fraction (i.e. diesel) as such it meets the claimed biogenic fuel content and/or overlaps same (i.e. the ranges of the reference will meet or in the alternative will overlap the claimed ranges esp. when produced from biomass etc.)
35 USC § 102/103
and
35 USC § 103
Claim(s) 1, and 6 and claims 36-37 and 38 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Abhari et al (US 2008/0244962) 
 						and
Claims 33 and 39 are rejected under 35 U.S.C. 103 as obvious over Abhari et al (US 2008/0244962) (as below set forth and as applied to claims 1, 6, 36-37 and 38)
Regarding Claims 1, 6 and 33 and 36-39
Abhari et al (US 2008/0244962) discloses a paraffinic product useful as a jet fuel from a renewable feedstock.  A co-produced jet fuel from liquefied petroleum gas and a renewable feedstock may also be produced (Abstract) ] (i.e. biogenic) (the range also establishes obviousness by overlapping the claimed range of 80-100%)
The renewable feedstock an isoparaffinic product for jet fuel is produced from renewable feedstock such as animal fat, vegetable oil, plant fats and oils, rendered fats, restaurant grease and waste industrial frying oils [0009][0017] reference claims 4, 12 16  (i.e. MSW separated)
   The product includes carbons ranges of C4-16 with the majority being C10+ (See Fig 2)  and Tables 3 and 5 showing the carbon range from C6-C18 with the majority being C10 +)  The product is iso-paraffinic [0016]   The renewable feedstock includes animal fat and oil, vegetable fat and oil, plant fat, plant oil, rendered fat, restaurant grease, waste industrial frying oil, fish oil, etc. as well as esters, triglycerides and free fatty acids [0017]  (i.e. biogenic and MSW as defined in the instant specification at [0017] which includes liquids, vegetative matter, etc.)  The resulting jet fuel meets aviation fuel cold flow properties and comprises iso and normal paraffin [0024]   
Abhari discloses making a paraffinic  jet fuel from only renewable sources such as triglyceride / fatty acid feed via Fischer Tropsch processes [0031-0068]  See claims 1-12 and 17-19 of the reference thereby meeting the limitation for the claimed ranges of biogenic carbon)
Abhari also discloses Fischer Tropsch IPK jet fuel which is iso paraffinic [0024] [0064] and Table 5 (comprising C7-18 carbons with the majority being C10 and above).
No other materials/fuels are required thereby meeting the limitation for “consisting of” as well as the amount/range of biogenic carbon.
While the examiner maintains the biogenic carbon content does not patentably differentiate the fuel composition from non-biogenic carbon content, assuming arguendo it is material to decide patentabitliy, since the reference DOES teach MSW feed into Fischer Tropsch process to produce the claimed fuel fraction (i.e. diesel) as such it meets the claimed biogenic fuel content and/or overlaps same (i.e. the ranges of the reference will meet or in the alternative will overlap the claimed ranges esp. when produced from biomass etc.)
Further Regarding Claim 33 and 39  The jet fuel may be blended with conventional petroleum jet fuel in a range of 0.1 to 99% [0029] overlapping the claimed ranges.
35 USC § 102/103
Claim(s) 1, 6, and claims 36-37 and 38 is/are rejected under 35 U.S.C. 102(a) as anticipated by, or, in the alternative, under 35 U.S.C. 103 as obvious over Bayle et al (US 2005/0250862)
Regarding Claims 1, and 6, 36-37 and 38 
Bayle et al (US 2005/0250862) discloses a process and liquid fuel where the fuel is formed from a Fischer Tropsch process wherein a solid feedstock is gasified, syngas is purified and converted to a liquid which is fractionated to kerosene (Abstract)   The feed stock comprises biomass for conversion [0079] ] (i.e. biogenic fraction thereby having the claimed biogenic carbon content in said fraction) (the range also establishes obviousness by rendering obvious to one of ordinary skill in the art at the time of filing of the invention and/or overlapping the claimed range of 80-100%)
  The solid feedstock can be injected by means of a fluid [0026] The FT process results in a paraffinic product of C2-C19 carbons with the majority being C10 +.  (Tables 1 -3) 

    PNG
    media_image14.png
    201
    546
    media_image14.png
    Greyscale
(no other feed stock is required)
No other materials/fuels are required thereby meeting the limitation for “consisting of” as well as the amount/range of biogenic carbon.
While the examiner maintains the biogenic carbon content does not patentably differentiate the fuel composition from non-biogenic carbon content, assuming arguendo it is material to decide patentabitliy, since the reference DOES teach MSW feed into Fischer Tropsch process to produce the claimed fuel fraction (i.e. diesel) as such it meets the claimed biogenic fuel content and/or overlaps same (i.e. the ranges of the reference will meet or in the alternative will overlap the claimed ranges esp. when produced from biomass etc.)
35 USC § 103
Claim(s) 33 and 39 is/are rejected under 35 U.S.C. 103 as obvious Bayle et al (US 2005/0250862) as applied to claims 1 and 6 and 34-37 and 38 above further in view of Aulich et al (US 2009/0000185) 
Regarding Claims 33 and 39:
	Bayle discloses the limitations above set forth.  Bayle does not expressly disclose the fuel mixed with a fossil jet fuel in amounts of up to 50%.
Aulich et al (US 2009/0000185) discloses an aviation grade kerosene blend stock derived from a first blend stock of a non-petroleum feedstock which is iso paraffin and normal paraffin and comprising a second stock which is cycloalkane and aromatic and blending the first with the second to produce an aviation grade kerosene.   (Abstract)  The kerosene can be blended with petroleum derived jet fuel in a proportion to meet fuel grade specifications such as up to 95 vol. % of the first blend stock (See claims 1-5) and where at least 50 wt. % of the kerosene is derived from coal natural gas or a combination thereof (See claim 7) The first blend stock is produced with a feedstock such as biomass, vegetable oil, biologically derived oils etc.  by liquefaction via Fischer Tropsch processing (See claims13-16)  Aulich discloses various carbon ranges of the fuel samples showing the kerosene possessing carbons in the range of C7-19 with the most being C10 and over. (See Figures esp. Fig 5) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to add petroleum jet fuel as taught by Aulich to the fuel of Bayle in order to further meet jet fuel grade specifications.
USC § 102
Claim(s) 1, 6,  and 36-38 is/are rejected under 35 U.S.C. 102(a) as anticipated by Piastunovich Graur, Palz (DE 102008032957A1)
Regarding Claims 1, 6, and 36-38
Piastunovich Graur, Palz (DE 102008032957A1) discloses a synthetic diesel fuel from carbonaceous raw materials of household waste (See Abstract) 

    PNG
    media_image15.png
    103
    1064
    media_image15.png
    Greyscale

P3 translation first par) 
The fuel includes diesel cut and gasoline cut (P4 translation par 6 and 8) 
§ 102
Claim(s) 1, 6,  and 36-38 is/are rejected under 35 U.S.C. 102(a) as anticipated by Feyertag, Hyman, Auerbach (EP 2123736A1) published 11/25/2009
Regarding Claims 1, 6, and 36-38
Feyertag, Hyman, Auerbach (EP 2123736A1) published 11/25/2009 discloses a diesel fuel made from C1-5 alcohol which are wholly biogenic origin.  (Abstract) 

    PNG
    media_image16.png
    101
    1068
    media_image16.png
    Greyscale


And teaches aircraft fuel from biomass (i.e. kerosene) Page 3 translation and P5 translation par 7

    PNG
    media_image17.png
    83
    1063
    media_image17.png
    Greyscale

P 3 translation last two lines
The biogenic content of the diesel and aircraft fuel is ascertained by radiocarbon dating (P6 par 4-8)



35 USC § 103
Claim(s) 33 and 39 is/are alternatively rejected under 35 U.S.C. 103 as obvious over Feyertag, Hyman, Auerbach (EP 2123736A1) as applied to claims 1, 6, 33, 36-38 above further in view of Aulich et al (US 2009/0000185) 
Regarding Claims 33 and 39
Feyertag, Hyman, Auerbach (EP 2123736A1) published 11/25/2009 discloses the limitations above set forth but does not expressly disclose the fuel mixed with a fossil jet fuel in amounts of up to 50%.
Aulich et al (US 2009/0000185) discloses an aviation grade kerosene blend stock derived from a first blend stock of a non-petroleum feedstock which is iso paraffin and normal paraffin and comprising a second stock which is cycloalkane and aromatic and blending the first with the second to produce an aviation grade kerosene.   (Abstract)  The kerosene can be blended with petroleum derived jet fuel in a proportion to meet fuel grade specifications such as up to 95 vol. % of the first blend stock (See claims 1-5) and where at least 50 wt. % of the kerosene is derived from coal natural gas or a combination thereof (See claim 7) The first blend stock is produced with a feedstock such as biomass, vegetable oil, biologically derived oils etc.  by liquefaction via Fischer Tropsch processing (See claims13-16)  Aulich discloses various carbon ranges of the fuel samples showing the kerosene possessing carbons in the range of C7-19 with the most being C10 and over. (See Figures esp. Fig 5) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to add petroleum jet fuel as taught by Aulich to the fuel of Feyertag, Hyman, Auerbach in order to further meet jet fuel grade specifications.
ASSUMING ARGUENDO THE FEEDSTOCK USED IN THE FORMATION OF THE FUEL PRODUCT IS RELEVANT TO FORMING DISTINGUISHING PHYSICAL OR PERFORMANCE FEATURES OF THE PRODUCT FORMED AND CLAIMED and assuming arguendo said feed stock is either not expressly disclosed or rendered obvious by the prior art references as above cited; AND,
 since the term “processed” MSW is not readily defined this alternative rejection is offered assuming arguendo the term “processed” requires further consideration; and,
35 USC § 103
Claim(s) 1, 6 and 33 and 36-39  is/are alternatively rejected under 35 U.S.C. 103 as obvious over Aulich et al (US 2009/0000185) FURTHER IN VIEW OF Mackay et al (US 2011/0113676) OR FURTHER IN VIEW OF Clark (US 2008/0275278) OR FURTHER IN VIEW OF Bohlig et al (US 2010/0018113)
Regarding Claims 1, 6 and 36-39
Aulich et al (US 2009/0000185) discloses limitations above set forth.  While Aulich discloses the fuel made from a Fischer Tropsch process using a feed stock such as biomass, vegetable oil, biomass derived oils, etc. it does not expressly recite said biogenic sources are from a segregated MSW source (since the term “processed” MSW is not readily defined this alternative rejection is offered assuming arguendo the term “processed” requires further consideration).
(no other compositional components are required)
While the examiner maintains the source of biomass does not further limit the product so as to render it patentably distinct from the prima facie showing of anticipation or in the alternative nonobvious, the examiner notes that segregating MSW to produce renewable fuels is known in the art and would be obvious to ty by one of ordinary skill in the art at the time of filing the invention to acquire the various biomass and waste oil/greases used in the references as more fully above set forth.
To wit:  as taught by 
Mackay et al (US 2011/0113676) distillate fuels are produced from MSW in a Fischer Tropsch process with triglycerides (Abstract) [0002] forming branched alkanes for use in diesel and jet fuel and for kerosene ( [0006] [0009, 0022-0024, 0027])  the MSW is processed to form refuse derived fuel by removing inorganics  and processed further by during so that it will produce syngas via Fischer Tropsch synthesis etc. (See claim 1 reference).
Clark (US 2008/0275278) teaches a process for  generating gases which are used in Fischer Tropsch synthesis to form kerosene (Abstract [0015])  Clark recognizes gasification technologies generally utilize processed waste or refuse derived fuel to produce syngas [0009] and kerosene is made by Fischer Tropsch processes [0026]
Bohlig et al (US 2010/0018113) teaches syngas and Fischer Tropsch processes which use an engineered fuel feed stock derived from MSW ([0030, 0032] [0172]) The MSW is processed to separate the materials and inventory the components to produce a fuel feed stock [0031]and that the MSW is processed to select  the different carbon content for the end use of the fuel being produced [0220]  and the Fischer Tropsch process produces paraffins [0183-0184]
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to sort/ separate/ segregating MSW to produce renewable fuels is known in the art and would be obvious to ty by one of ordinary skill in the art at the time of filing the invention to acquire the various biomass and waste oil/greases to make syngas by Fischer Tropsch processing to form fuels of paraffin and kerosene as taught by Mackey, Bohlig, and Clark to use as the feedstock in the FT process of Aulich.
35 USC § 103
Claim(s) 1,  6 and 33 and 36-39 is/are rejected under 35 U.S.C. 103 as obvious over Bauldreay et al (US 2005/0109672) FURTHER IN VIEW OF Mackay et al (US 2011/0113676) OR alternatively FURTHER IN VIEW OF Clark (US 2008/0275278) OR alternatively FURTHER IN VIEW OF Bohlig et al (US 2010/0018113)
Regarding Claims 1, 6 and 33 and 36-39
Bauldreay et al (US 2005/0109672) discloses limitations above set forth.  While Baulderay discloses the fuel made from a Fischer Tropsch process using a feed stock from a natural source it does not expressly recite said biogenic sources are from a segregated MSW source.
While the examiner maintains the source of biomass does not further limit the product so as to render it patentably distinct from the prima facie showing of anticipation or in the alternative nonobvious, the examiner notes that segregating MSW to produce renewable fuels is known in the art and would be obvious to ty by one of ordinary skill in the art at the time of filing the invention to acquire the various biomass and waste oil/greases used in the references as more fully above set forth.
To wit:  as taught by 
Mackay et al (US 2011/0113676) distillate fuels are produced from MSW in a Fischer Tropsch process with triglycerides (Abstract) [0002] forming branched alkanes for use in diesel and jet fuel and for kerosene ( [0006] [0009, 0022-0024, 0027])  the MSW is processed to form refuse derived fuel by removing inorganics  and processed further by during so that it will produce syngas via Fischer Tropsch synthesis etc. (See claim 1 reference).
Clark (US 2008/0275278) teaches a process for  generating gases which are used in Fischer Tropsch synthesis to form kerosene (Abstract [0015])  Clark recognizes gasification technologies generally utilize processed waste or refuse derived fuel to produce syngas [0009] and kerosene is made by Fischer Tropsch processes [0026]
Bohlig et al (US 2010/0018113) teaches syngas and Fischer Tropsch processes which use an engineered fuel feed stock derived from MSW ([0030, 0032] [0172]) The MSW is processed to separate the materials and inventory the components to produce a fuel feed stock [0031]and that the MSW is processed to select  the different carbon content for the end use of the fuel being produced [0220]  and the Fischer Tropsch process produces paraffins [0183-0184]
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to sort/ separate/ segregating MSW to produce renewable fuels is known in the art and would be obvious to ty by one of ordinary skill in the art at the time of filing the invention to acquire the various biomass and waste oil/greases to make syngas by Fischer Tropsch processing to form fuels of paraffin and kerosene as taught by Mackey, Bohlig, and Clark to use as the feedstock in the FT process of Baulderay.

35 USC § 103
Claims 1, 6, 36-37 and 39 are alternatively rejected and claims 33  and 38 is/are rejected under 35 U.S.C. 103 as obvious over Abhari et al (US 2008/0244962) FURTHER IN VIEW OF Mackay et al (US 2011/0113676) OR alternatively FURTHER IN VIEW OF Clark (US 2008/0275278) OR alternatively FURTHER IN VIEW OF Bohlig et al (US 2010/0018113)
Regarding Claims 1, 6 and 33 and 36-39
Abhari et al (US 2008/0244962) discloses the limitations above set forth. 
While Abhari discloses the fuel made from a Fischer Tropsch process using a feed stock which is a renewable feedstock such as animal fat, vegetable oil, plant fats and oils, rendered fats, restaurant grease (i.e. MSW segregated) and waste industrial frying oils (i.e. a MSW segregate) it does not expressly recite said biogenic sources are from a segregated MSW source.
While the examiner maintains the source of biomass does not further limit the product so as to render it patentably distinct from the prima facie showing of anticipation or in the alternative nonobvious, the examiner notes that segregating MSW to produce renewable fuels is known in the art and would be obvious to ty by one of ordinary skill in the art at the time of filing the invention to acquire the various biomass and waste oil/greases used in the references as more fully above set forth.
To wit:  as taught by 
Mackay et al (US 2011/0113676) distillate fuels are produced from MSW in a Fischer Tropsch process with triglycerides (Abstract) [0002] forming branched alkanes for use in diesel and jet fuel and for kerosene ( [0006] [0009, 0022-0024, 0027])  the MSW is processed to form refuse derived fuel by removing inorganics  and processed further by during so that it will produce syngas via Fischer Tropsch synthesis etc. (See claim 1 reference).
Clark (US 2008/0275278) teaches a process for  generating gases which are used in Fischer Tropsch synthesis to form kerosene (Abstract [0015])  Clark recognizes gasification technologies generally utilize processed waste or refuse derived fuel to produce syngas [0009] and kerosene is made by Fischer Tropsch processes [0026]
Bohlig et al (US 2010/0018113) teaches syngas and Fischer Tropsch processes which use an engineered fuel feed stock derived from MSW ([0030, 0032] [0172]) The MSW is processed to separate the materials and inventory the components to produce a fuel feed stock [0031]and that the MSW is processed to select  the different carbon content for the end use of the fuel being produced [0220]  and the Fischer Tropsch process produces paraffins [0183-0184]
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to sort/ separate/ segregating MSW to produce renewable fuels is known in the art and would be obvious to ty by one of ordinary skill in the art at the time of filing the invention to acquire the various biomass and waste oil/greases to make syngas by Fischer Tropsch processing to form fuels of paraffin and kerosene as taught by Mackey, Bohlig, and Clark to use as the feedstock in the FT process of Abhari.
35 USC § 103
Claim(s) 1, 6, and 36-37 and 38 is/are alternatively rejected under 35 U.S.C. 103 as obvious over Bayle et al (US 2005/0250862) FURTHER IN VIEW OF Mackay et al (US 2011/0113676) OR FURTHER IN VIEW OF Clark (US 2008/0275278) OR FURTHER IN VIEW OF Bohlig et al (US 2010/0018113)
Claim 33 and claim 39 is/are alternatively rejected under 35 U.S.C. 103 as obvious Bayle et al (US 2005/0250862) as applied to claims 1, and 6 above further in view of Aulich et al (US 2009/0000185) FURTHER IN VIEW OF Mackay et al (US 2011/0113676) OR FURTHER IN VIEW OF Clark (US 2008/0275278) OR FURTHER IN VIEW OF Bohlig et al (US 2010/0018113)
Regarding Claims 1, 6 and 33 and 36-39 
Bayle et al (US 2005/0250862) discloses limitations above set forth.  While Bayle discloses the fuel made from a Fischer Tropsch process using a feed stock such as biomass/natural source, it does not expressly recite said biogenic sources are from a segregated MSW source.
While the examiner maintains the source of biomass does not further limit the product so as to render it patentably distinct from the prima facie showing of anticipation or in the alternative nonobvious, the examiner notes that segregating MSW to produce renewable fuels is known in the art and would be obvious to ty by one of ordinary skill in the art at the time of filing the invention to acquire the various biomass and waste oil/greases used in the references as more fully above set forth.
To wit:  as taught by 
Mackay et al (US 2011/0113676) distillate fuels are produced from MSW in a Fischer Tropsch process with triglycerides (Abstract) [0002] forming branched alkanes for use in diesel and jet fuel and for kerosene ([0006] [0009, 0022-0024, 0027]) the MSW is processed to form refuse derived fuel by removing inorganics and processed further by during so that it will produce syngas via Fischer Tropsch synthesis etc. (See claim 1 reference).
Clark (US 2008/0275278) teaches a process for  generating gases which are used in Fischer Tropsch synthesis to form kerosene (Abstract [0015])  Clark recognizes gasification technologies generally utilize processed waste or refuse derived fuel to produce syngas [0009] and kerosene is made by Fischer Tropsch processes [0026]
Bohlig et al (US 2010/0018113) teaches syngas and Fischer Tropsch processes which use an engineered fuel feed stock derived from MSW ([0030, 0032] [0172]) The MSW is processed to separate the materials and inventory the components to produce a fuel feed stock [0031] and that the MSW is processed to select the different carbon content for the end use of the fuel being produced [0220] and the Fischer Tropsch process produces paraffins [0183-0184]
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to sort/ separate/ segregating MSW to produce renewable fuels is known in the art and would be obvious to ty by one of ordinary skill in the art at the time of filing the invention to acquire the various biomass and waste oil/greases to make syngas by Fischer Tropsch processing to form fuels of paraffin and kerosene as taught by Mackey, Bohlig, and Clark to use as the feedstock in the FT process of Bayle.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 33 and 36-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No.10,975,320. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a fuel additive/component of a transportation fuel (i.e. a SPK or diesel) being derived from MSW via a Fischer Tropsch process possessing biogenic content in overlapping ranges in a jet fuel, diesel fuel, etc. and may be added to fossil fuel.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 1 be found allowable, claim 6, 37, and 38 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Each of these claims is directed to the same fuel (ate least one of naphtha, SPK or diesel) where the at least one fuel has the biogenic carbon content of 80-100 % confirmable by radiocarbon dating.  The intended use as an additive does not further limit the composition (esp. where no amounts are recited) and the source of the biogenic carbon from MSW does not further limit the product which is the bases on which patentability is determined.
Response to Arguments/Remarks
Applicant's arguments filed 11/2/2022 have been fully considered but they are not persuasive. The response to remarks set forth in previous office actions are expressly incorporated herein.  
Applicant argues the examiner has not considered the feed stock giving rise to biogenic carbon as a limitation of the claims directed to a product/composition.  This is not persuasive.  
The examiner has considered each and every claim term and limitation giving same the broadest reasonable interpretation in view of the specification.  Based upon same rejections have been made citing to prior art teaching the claimed fuel fractions (i.e. diesel, kerosene, naphtha, etc.) made from various biomass, biogenic, MSW materials as more fully above recited.  The rejections indicate that the fuel made from the renewable resources do not require any other component (i.e. may therefore be 100 % biogenic).  Notwithstanding same, a rejection in the alternative under section 103 is made (thereby encompassing overlapping ranges)
The applicant traverses the introduction/claim interpretations directed to product by process limitations and biogenic content.  This is not persuasive for the reasons below set forth.  Notwithstanding same, the examiner points out that even without the information traversed by applicant in the introduction/claim interpretation, the prior art cited does in fact teach the claimed (i.e. solid waste (MSW)) biogenic carbon source processed via Fischer Tropsch making the claimed fuel cut (i.e. diesel/naphtha/kerosene) and therefore meets and/or overlaps the claimed ranges of same as more fully above set forth.
The applicant has not addressed the above rejections under section 112 (i.e. no units, etc. as more fully above set forth).  Those rejections are maintained.
Applicant argues the prior art is distinguished from the instant claims asserting the difference is that the biogenic carbon will only result from a biogenic carbon feed stock. The prior art as above cited expressly teaches the use of MSW and biogenic material in forming the claimed fuel fractions. 
Introduction:
The examiner maintains that the prior art as above set forth teaches formation of the claimed fuel fractions utilizing biogenic material such as from MSW and therefore meets the claimed composition esp. where no other materials are required (or in the alternative overlaps the claimed ranges of biogenic materials)   "A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989) (Gosteli claimed a genus of 21 specific chemical species of bicyclic thia-aza compounds in Markush claims. The prior art reference applied against the claims disclosed two of the chemical species. The parties agreed that the prior art species would anticipate the claims unless applicant was entitled to his foreign priority date.). A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)
The examiner has, after further consideration, maintained the above rejections-these rejections are brought as more fully above set forth under section 102 (anticipation) as well as under section 103 (obviousness) due to the product by process nature of the claimed composition as it may relate to a particular content of biogenic carbon and because the cited art recites the Fischer Tropsch processing of biomass/MSW to form the carbon fuels recited therein as in the instant claims.
Summary Response to Remarks:
The applicants remarks raise the following issues:
Prima Facie Showing:  Whether a proper establishing of rejections under section 102 and 103 are established.  Since the cited prior art teaches each and every limitation of the claims giving said claims the broadest reasonable interpretation in view of the specification, a proper recitation of anticipation and obviousness has been established by a preponderance of the evidence as more fully above set forth.
Patentably Distinguishing Feature:  Whether the biogenic carbon content is a patentably distinguishing feature – the examiner has concluded the biogenic carbon of the claimed composition does not distinguish the fuel (i.e. naphtha, kerosene, etc.) from fuels derived from non-biogenic sources as to function, performance, carbon chain length, etc.  No data, evidence or explanation as to the relevance of the source of carbon has been offered.  
Product by Process:  Whether the biogenic carbon limitations resulting from MSW feed stock and Fischer Tropsch process recitations set forth in the claims in the nature of a product by process claim.  Since the claims recite a source of carbon and a processing means for said source to result in a claimed “biogenic carbon fuel” component, the examiner concludes the claims are in the nature of a product by process claim.
 Ranges:  Whether the amount of biogenic carbon taught or otherwise rendered obvious by the cited prior art.  The cited prior art having expressly recited Fischer Tropsch process using various biomass and MSW sources to make the fuel fractions of the instant claims without requiring other feed stock, etc. has anticipated the claimed biogenic carbon and has anticipated said ranges or in the alternative overlaps same as more fully above set forth in the rejections.  

a)	The examiner maintains a Prima Facie showing of Anticipation or in the Alternative Obviousness has been established by a preponderance of the evidence:
The prior art which teaches fuels such as synthetic kerosene, diesel and naphtha made using a biomass, bio renewable feedstock and MSW (thereby possessing the claimed biogenic carbon).
As more fully above set forth each of the above references uses a biomass/biogenic carbon feed stock in the process of making the fuel and, as more fully above set forth, recite Fischer Tropsch processing – i.e. gas to liquid, etc. without other materials thereby meeting the claim limitations establishing anticipation given the product by process nature of the claim and in the alternative establishing a prima facie showing of obviousness.  In some rejections above a 103 rejection is recited in the alternative due to the product by process nature of the invention as directed to biogenic carbon content ranges which the examiner maintains is not distinguishing (i.e. biogenic carbon) or as the sole basis of the rejection where the reference may teach a variety of possible feed stocks or the potential for overlapping ranges.  Each and every limitation of the claim is addressed in the above rejections.
b)	Not Patentably Distinct:  the examiner maintains that notwithstanding the fact the prior art does teach the claimed composition, the examiner also asserts that biogenic carbon confirmable by radiocarbon dating – i.e. a carbon 14 isotope (i.e. carbon from plants vs from fossil fuel sources) does not render the claimed compositions patentably distinct from other compositions of kerosene, naphtha, and diesel.  No evidence of different performance etc. is proffered.  
c)	The claims are in the nature of a product by process claim:  The MPEP provides guidance on the examination of product by process claims: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)(Emphasis added by examiner)   Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972)(Emphasis added by examiner)  
Because of the product by process nature of the claim where the only physical description expressly set forth is a kerosene fraction which comprises paraffin, the rejections are set forth as 102 or section 103 since the prior art discloses a product which reasonably appears to be identical or only slightly different than the product claimed in the product by process claim. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972)(Emphasis added by examiner)
d)  Ranges are Taught and/or Obvious:  
Regarding the range of biogenic carbon:  The cited prior art includes the claimed fuel fraction derived from Fischer Tropsch processing and biomass/MSW feed stocks used therein (thereby meeting, overlapping and otherwise rendering obvious the biogenic carbon content as more above set forth).
The amount of biogenic carbon does not patentably distinguish the prior art from the instant claims (which the examiner asserts is taught by the cited prior art which teaches using only biomass/biogenic carbon sources, also argued in the alternative that these ranges are also taught by the references in overlapping ranges, etc.)
Claims 33 and 39 are drafted as “comprising” thereby permitting the presence of additional compositional components.  No ranges for each component in the fuel is set forth.  As such the amount of the component having biogenic content is undefined and may be nominal.
Applicant continues to argue that the fuel of the references is not sourced from MSW/biomass and processed by Fischer Tropsch processes clearly further establishing the product by process nature of the claims.
Additional Detailed Response to Remarks as Previously Recited:
APPLICANT TRAVERSES THE REJECTIONS OVER THE CITED PRIOR ART ASSERTING THE BIOGENIC CARBON CONTENT AMOUNT IS NOT TAUGHT THEREIN NOR IS THE RANGE OF 80-100% TAUGHT THEREIN – THIS IS NOT PERSUASIVE AS THE CITED PRIOR ART TEACHES THE CLAIMED COMPOSITION AND ESTABLISHES  A PRIMA FACIE SHOWING OF BOTH ANTICIPATION AND OBVIOUSNESS AS MORE FULLY ABOVE SET FORTH. 
The claims are directed to a composition.  It is the composition which will determine patentability NOT the process by which it is made as many compositions can be made by more than one process.  The applicant has in fact received a variety of patents for the process of making compositions such as that of the instant claims.  
The claims are directed to a fuel cut which may be either naphtha, synthetic paraffinic kerosene and/or diesel.  None of these compositions is new, inventive or novel (applicant does not claim inventing kerosene or naphtha or diesel.  Rather, these fuel fractions have been known for decades- i.e. kerosene/jet fuel; diesel fuel; etc.).  Biogenic carbon is not argued to be new (and as disclosed by cited prior art).
The applicant attempts to distinguish the claimed composition from the prior art asserting a content of biogenic carbon which results from the feed stock and process by which the fuel is made.  
Applicant does not assert the process steps are inventive or novel, 
the applicant does not assert the use of biomass/biogenic carbon feed stocks in the claimed process is inventive;
rather, the applicant asserts the “amount”/content of biogenic carbon is the distinguishing feature of the invention.  Applicant does not argue or provide evidence that varying content of biogenic carbon will afford these known fuel fractions with any performance/physical qualities.  The examiner also notes that the amount of the biogenic fuel component may be mixed with any amount of another fuel recited in the claims which need not possess biogenic components.  So the amount of biogenic carbon in the overall fuel is not recited.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
As above set forth the examiner has presented multiple rejections of the claimed composition citing to prior art which discloses the claimed composition possessing the claimed biogenic carbon (where the feed stocks used to make the various fuel cuts of diesel, kerosene, naphtha are from biomass, plant sources or other bio renewable sources) as well as the composition made from the claimed/similar feed stock by the claimed process (GTL/Fischer Tropsch) esp. where a biogenic carbon source may be the sole source of carbon.  
The above cited prior art does use feedstock of biogenic carbon containing materials in a gas to liquid/Fischer Tropsch process to make the claimed fuel fractions (no information is provided as to whether biogenic materials from MSW will differ from biogenic materials from other sources – The instant specification defines MSW as including non-solid and solid materials including organic waste and various biomass materials such as vegetative matter equivalent to MSW [0017] and biogenic carbon as non-fossil fuel carbon or carbon derived from plants)   Grounds of rejection further addressing a MSW source for the feed stock used in the process portion of the product by process claims are above set forth establishing that use of said sources is obvious to one of ordinary skill in the art at the time of filing the invention.
The examiner will not copy each rejection but points to a few excerpts:
Applicant argues the references do not teach the claimed range of biogenic feed stock from which  the fuel of 80 to 100% where the FT liquid have the same high biogenic carbon concentration as in the renewable organic feedstock thereby resulting in a structural difference.  This is not persuasive. The prior art does not require the fossil fuel/petroleum fuel feed stock.  As more fully above set forth the prior art teaches ranges of feed stock meeting the claimed ranges and also teach overlapping ranges.  The examiner notes that the applicant cites to various sections of the references; however the sections as cited in the above rejection are those that disclose the claimed invention.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))
For example:  Mahjoob:

    PNG
    media_image3.png
    414
    544
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    87
    526
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    218
    509
    media_image5.png
    Greyscale

For example Aulich:
Aulich et al (US 2009/0000185) discloses an aviation grade kerosene blend stock derived from a first blend stock of a non-petroleum feedstock which is iso paraffin and normal paraffin and comprising a second stock which is cycloalkane and aromatic and blending the first with the second to produce an aviation grade kerosene.   (Abstract)  A feedstock such as biomass, vegetable oil, biologically derived oils etc.  by liquefaction via Fischer Tropsch processing (See claims13-16 of reference) Aulich discloses two hydrocarbon blend stocks normal and isoparaffinic and the second aromatic and cyclo paraffinic produced exclusively from crop oil [0065] As more fully set forth in the above rejection Aulich teaches an embodiment 100% from crop oil/biogenic and also teaches an overlapping range of biogenic feed stock process by FT to form the fuel. See above rejection for further indicia of up to 100% biomass/renewable source used to form a fuel stock via F-T.  The first blend stock is produced with a feedstock such as biomass, vegetable oil, biologically derived oils etc.  by liquefaction via Fischer Tropsch processing (See claims13-16 of reference i.e. meeting 100% of the range of 80 to 100% biogenic carbon for the first blend stock)
Aulich also teaches:
The second blend stock may also be produced from biomass derived lignin feedstock [0022] 

    PNG
    media_image10.png
    326
    534
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    87
    507
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    126
    539
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    189
    522
    media_image13.png
    Greyscale

The blend stocks may be made from non-petroleum feedstock such as vegetable oils, etc. via Fischer Tropsch processes [0042][0049]
For example Baulderay:
Baulderay discloses a blend where the FT component is formed from the reaction of carbon monoxide and hydrogen which may come from a natural source [0031] (i.e. biogenic) Applicants argument that Baulderay only mentions of a natural source in one small section is not persuasive.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See above rejection for further indicia of up to 100% biomass/renewable source used to form a fuel stock via F-T.  The Fischer Tropsch derived fuel is formed from the reaction of carbon monoxide and hydrogen which may come from a natural source [0031] (i.e. biogenic) (the range also establishes obviousness by overlapping the claimed range of 80-100%)
For example Abhari:
Abhari et al (US 2008/0244962) discloses a paraffinic product useful as a jet fuel from a renewable feedstock. The product is iso-paraffinic [0016]   The renewable feedstock includes animal fat and oil, vegetable fat and oil, plant fat, plant oil, rendered fat, restaurant grease, waste industrial frying oil, fish oil, etc. as well as esters, triglycerides and free fatty acids [0017]  (i.e. biogenic)  The resulting jet fuel meets aviation fuel cold flow properties and comprises iso and normal paraffin [0024]   Abhari also discloses Fischer Tropsch IPK jet fuel which is iso paraffinic [0024] [0064] and Table 5 (comprising C7-18 carbons with the majority being C10 and above). See above rejection for further indicia of up to 100% biomass/renewable source used to form a fuel stock via F-T.  Abhari discloses making a paraffinic  jet fuel from only renewable sources such as triglyceride / fatty acid feed via Fischer Tropsch processes [0031-0068]  See claims 1-12 and 17-19 of the reference)  Abhari et al (US 2008/0244962) discloses a paraffinic product useful as a jet fuel from a renewable feedstock.  A co-produced jet fuel from liquefied petroleum gas and a renewable feedstock may also be produced (Abstract) ] (i.e. biogenic) (the range also establishes obviousness by overlapping the claimed range of 80-100%)The renewable feedstock an isoparaffinic product for jet fuel is produced from renewable feedstock such as animal fat, vegetable oil, plant fats and oils, rendered fats, restaurant grease and waste industrial frying oils [0009][0017] reference claims 4, 12 16  (i.e. MSW separated)
Etc.
For example Bayle:
Bayle et al (US 2005/0250862) discloses a process and liquid fuel where the fuel is formed from a Fischer Tropsch process wherein a solid feedstock is gasified, syngas is purified and converted to a liquid which is fractionated to kerosene (Abstract)   The feed stock comprises biomass for conversion [0079]   (i.e. the feed stock is biomass converted by FT) See above rejection for further indicia of up to 100% biomass/renewable source used to form a fuel stock via F-T.
Applicant traverses the newly cited prior art asserting no teaching of the biogenic carbon from MSW.  This is not persuasive.  See the above rejections.  For example:
Piastunovich Graur, Palz (DE 102008032957A1) discloses a synthetic diesel fuel from carbonaceous raw materials of household waste (See Abstract) 

    PNG
    media_image15.png
    103
    1064
    media_image15.png
    Greyscale

P3 translation first par) 
The fuel includes diesel cut and gasoline cut (P4 translation par 6 and 8) 
Feyertag, Hyman, Auerbach (EP 2123736A1) published 11/25/2009 discloses a diesel fuel made from C1-5 alcohol which are wholly biogenic origin.  (Abstract) 

    PNG
    media_image16.png
    101
    1068
    media_image16.png
    Greyscale


And teaches aircraft fuel from biomass (i.e. kerosene) Page 3 translation and P5 translation par 7

    PNG
    media_image17.png
    83
    1063
    media_image17.png
    Greyscale

P 3 translation last two lines
The biogenic content of the diesel and aircraft fuel is ascertained by radiocarbon dating (P6 par 4-8)
Additional prior art is also above recited.
As such the references teach a fuel with a SPK and/or diesel fraction from a FT process using a biogenic feed stock thereby meeting the claimed composition as more fully above set forth.
The above rejections teach making the fuel from biomass/biogenic carbon sources (sole source and also in some references teach blends).  As such they will meet and/or overlap the claimed biogenic carbon range of 80-100% as more fully above set forth.  
The examiner has not engaged in picking and choosing but has cited to excerpts of the reference where the limitations are expressly recited.
Certain claims use the language “consisting of” The cited prior art does not require any other compositional components and makes the claimed diesel/kerosene/fuel fraction by the same/similar process.  As above set forth the F-T feed stocks include bio renewable/biomass/MSW sources.
The applicant argues the material characteristic of the fuel is the biogenic carbon content.  However the applicant has not indicated how the presence of other carbon materially affects the fuel.  Claim 33 in fact expressly requires another fuel blend stock which is fossil based.  The specification indicates that the fuel may have non-biogenic components/fossil fuel components up to 50 % without materially affecting the basic and novel characteristics of the claimed invention (See instant specification [0090] where the fuel composition can have as much at 50% fossil based fuel)
The references each disclose at least one blend stock and/or a single fuel being derived from biogenic material via a Fischer Tropsch process thereby meeting the claim limitations (either at 100% or in the alternative in overlapping ranges) for “consisting essentially of”.  As such the references meet the claimed limitation for “at least one fuel selected from the group” …”derived from Fischer Tropsch liquids” … “generated solely from renewable organic feedstock”…
Re: the claims drafted as comprising:  The claimed composition requires only one of SPK or diesel (i.e. at least one fuel) derived from FT liquid generated from a renewable organic feedstock in any amount or combination of the overall fuel.  In other words, this fuel may be a blend stock combined with other blend stocks or it may be the sole fuel component.  The claim requires only that the SPK or diesel which is derived from FT liquid have 80 to 100% biogenic carbon, not that the overall final fuel have 80 to 100% biogenic carbon.  The above references disclose a fuel having this component (i.e. paraffinic kerosene made by a Fischer Tropsch process utilizing a renewable feedstock such as biomass, vegetable oil, etc. as more fully above set forth) thereby anticipating and/or rendering obvious the claimed compositions as more fully above set forth.
APPLICANT TRAVERSES THE REJECTIONS OVER THE CITED PRIOR ART ASSERTING THE BIOGENIC CARBON CONTENT as confirmed by radiocarbon dating IS A FEATURE WHICH RENDERS THE CLAIMED COMPOSITION PATENTABLY DISTINCT FROM THE CITED PRIOR ART- THIS IS NOT PERSUASIVE
As previously argued and discussed in prior office actions (i.e. 5/5/20, 10/11/19, 3/29/19, 9/17/18,2/918, 7/6/17, 12/8/16, etc.), radiocarbon dating will discern the amount of carbon 14 isotope in the composition thereby reflecting the amount of the claimed biogenic carbon. So the amount of the carbon 14 isotope reflects the amount of biogenic carbon in the composition.  The carbon 14 isotope in a fuel composition does not render said composition patentably distinct from fuel having a carbon 12 isotope or other blend of isotopes and notably the overall claimed composition does not have an amount of said biogenic carbon (only the amount in a component of the composition for which no amount is claimed).
The examiner notes again that as more fully above set forth the cited prior art does teach the claimed composition.  Notwithstanding same:
The use of biogenic materials does not afford any patentably distinct structural/performance result/feature to the product.  Biogenic carbon is argued to possess 14C (this is what the radiocarbon dating of the claims will disclose) as opposed to 12C.  This means there are two more neutrons/mass is slightly higher for the 14C isotope.  These variances in the carbon does not result in a material performance difference (no change in charge, solubility interactions, boiling points, etc.) for the fuel composition of any patentable significance (no evidence of same is provided).  Applicant does not argue or offer additional data or evidence to establish that a fuel having 14C isotope will perform differently than fuel having 12C.  
The examiner notes that the a fraction of paraffin comprising as set amount of carbon 14 is not established to be materially and patentably different from a fraction which does not contain carbon 14 in the same amount.  (See also MPEP 2145)  No actual amount of carbon 14 is required in the fuel as the claims are presently submitted.
There is no evidence or information indicating that the source of the biogenic material from MSW will impart any physical or performance feature to the PRODUCT/composition of isoparaffinic kerosene fractions Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (i.e. biogenic carbon content as determined by radiocarbon)
The examiner maintains that since the prior art teaches a biogenic feedstock (which as above set forth may be from a MSW source) used in a Fischer Tropsch process forming a paraffinic fuel in the kerosene/diesel, etc. range the prior art anticipates the claims.  In the alternative the prior art product (kerosene, naphtha, diesel and carbon therein) will the same as the claimed product and/or overlap the claimed range of biogenic carbon content and/or being an obvious variant of the claimed fuel thereby rendering the claimed composition obvious to one of ordinary skill in the art at the time of filing of the invention. The examiner maintains the amount of biogenic carbon in a fuel does not render the fuel patentably distinct.
	Again, as established by the cited prior art biogenic carbon is known in the prior art, biogenic carbon containing naphtha, diesel and kerosene are known in the prior art.
Applicant argues the references do not teach the fuel composition comprising carbon which when radiocarbon dated shows biogenic ally derived carbon in an amount of 80-100% distinguishes the prior art from the instant invention.  This is not persuasive.   No evidence has been offered establishing that the kerosene/fuel with the claimed biogenic content will perform differently than fuel without the claimed biogenic content.  Applicant argues that the process by which the fuel of the instant invention will result in a different biogenic content is not persuasive as the prior art teaches the limitations set forth in the claims as more fully above set forth.  
While the examiner maintains the product of kerosene/diesel will perform the same regardless of its method of production and the feed stocks used therein and regardless of the biogenic carbon content, assuming arguendo some difference is afforded the product (i.e. biogenic content):
The above prior art teaches a fuel stock made from biogenic material (i.e. biomass, lignin, vegetable oils, etc. as opposed to plastic waste which may or may not be from a non-biogenic source).  The prior art as more fully above set forth teaches a 100% biogenic source processed via Fischer Tropsch.  Some of the prior art also teaches a blend of biogenic material overlapping the claimed ranges thereby rendering obvious the claimed product.  
While the prior art does not expressly teach the radiocarbon dating, since it teaches all of the other limitations of the claim, the radiocarbon dating concentration of biogenic carbon would necessarily be present in 100% for the feeds using only biogenic in the references and in overlapping ranges for the feeds using other amounts of biogenic materials in the Fischer Tropsch process.
One of ordinary skill in the art at the time of filing of the invention would know and readily envisage that since the source of the carbon is 100% biogenic (as taught above)  then the carbon present in the claimed fuel when derived solely from renewable organic feedstock will result in the biogenic carbon content of the instant claims.
The claim recites that for the SPK or the diesel component of the fuel composition, 80-100% of the carbon is biogenic carbon produced from a F T process which the prior art as more fully above set forth teaches producing the claimed fraction via Fischer Tropsch using a biogenic source, as such it will possess the claimed radiocarbon dating feature (102/103 by virtue of product by process claim- will meet and/or overlap the claimed radiocarbon dating % of biogenic carbon)  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979)
The claims recite the fuel is generated solely from MSW which is segregated to produce renewable organic feed stock but then go on to recite a biogenic carbon concentration of 80-100% clearly contemplating up to 20% non-biogenic carbon from the MSW or from some other source (i.e. fossil fuel source – such as a direct fossil fuel source of coal, oil, shale or an indirect fossil fuel source such as plastic which is often made from fossil fuel sources). 
The overall fuel in the claims 39 drafted as comprising may comprise any amount of the biogenic ally derived carbon.  The fuel may comprise any amount of SPK and/or diesel (the claim only requires that the portion of the fuel which is SPK or diesel which is biogenic source treated by FT process possess the radiocarbon dating).  As such any range of biogenic ally produced carbon which is radiocarbon dated carbon may be present in the overall fuel.     
The examiner maintains that the references disclose a fuel produced by FT from biogenic sources and fuel stocks made solely from biogenic sources (and as may be obtained from MSW sources) as more fully above set forth which meet the claimed limitations.  The examiner and further notes that the radiocarbon dating of the carbon portion in the fuel which is derived from biomass and FT produced has not been established to effect the function or other features of the fuel.  No information and evidence is provided to establish that the claimed fuel possessing ANY amount of C14 (i.e. the biogenic carbon) will perform in a materially different manner from fuel having any other amount of C14.  The product is what determines patentability in a product by process claim.
Applicant argues the process by which the biogenic ally derived fuel is produced produces the same amount of biogenic carbon throughout all of the processing steps.   	
The references expressly utilize biomass, etc. (i.e. biogenic material) in the claimed or overlapping ranges as more fully above set forth.  No evidence is provided to establish that the prior art will not so result in the same amount of biogenic carbon produced as from the source; notwithstanding same, the examiner notes that the a fraction of paraffin comprising as set amount of carbon 14 is not established to be materially and patentably different from a fraction which does not contain carbon 14 in the same amount.  (See also MPEP 2145)  While the applicant may argue it has “optimized" a process to produce paraffin from a biogenic source, it is the product which determines patentability in product by process applications.
The examiner notes that "maximizing” or optimizing is within the ken of one of ordinary skill in the art at the time of filing of the invention.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05.
ASSUMING ARGUENDO THAT THE BIOGENIC CARBON CONTENT IS A FEATURE THAT DISTINGUISHES IS FROM NON BIOGENIC CARBON FUEL THE PRIOR ART TEACHES USING SOLELY BIOMASS/VEGETABLE OIL, ETC. AS MORE FULLY ABOVE SET FORTH IN RANGES WHICH MEET AND/OR OVERLAP THE CLAIMED RANGES:
Patentability is determined by the product.  Since kerosene, jet fuel, etc. are known in the art (i.e. for example subject to a variety of required performance specifications as to boiling range, etc.) and the above prior art teaches kerosene and fuel fractions as claimed, these teaching anticipate or at very least render obvious the claimed composition.  The claimed composition is not patentably distinct from the compositions of the prior art merely by virtue of radiocarbon dating which is not established to afford any performance qualities which are unexpected or superior to fuel made from other carbon sources.  Applicant attempts to distinguish the prior art by virtue of the manner of making the fuel asserting the instant specification uses a materially different process.  Noting the process is not claimed, the examiner maintains that is the fuel composition and the product/fuel itself which will determine patentability.   "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)(Emphasis added by examiner)   Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972)(Emphasis added by examiner)
Because of the product by process nature of the claim where the only physical description expressly set forth is a kerosene fraction which comprises paraffin, the rejections are set forth as 102 or section 103 since the prior art discloses a product which reasonably appears to be identical or only slightly different than the product claimed in the product by process claim. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972)(Emphasis added by examiner)
The references disclose the claimed composition comprising paraffinic kerosene produced by FT processes with originating biogenic materials as more fully above set forth.  The examiner maintains this meets the claimed limitations for FT process derived paraffinic kerosene and biogenic (as well as other feedstocks since they produce paraffinic kerosene) feedstock and will necessarily possess the claimed attributes (i.e. carbon distribution, radiocarbon dating etc.)  As such the examiner maintains this meets the claimed composition regardless of its method of production or source of production.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)   
Applicant argues the process of forming the fuel from biogenic material via a Fischer Tropsch process affords a structural or physical difference but does not offer any evidence to show same.  "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)  
"An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c).  We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972)(Emphasis added by examiner)
Applicant has not claimed or identified any features, steps or materials used to distinguish same from the cited prior art.  
The examiner has considered each and every claim in its entirety giving same the broadest reasonable interpretation in view of the specification. 
Rejections Maintained
The above cited prior art teaches the claimed product and in the alternative render the claimed product obvious by virtue of overlapping ranges.
For the above reasons the rejections are maintained.
The applicant is invited the contact the examiner to schedule a telephone interview to discuss the claimed subject matter in relation to the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO 892’s previously mailed such as 12/8/16.  
Relevant Prior For example:
Diebold et al (US 2010/0036181) (US 8,624,069) discloses a FT process on a biomass feedstock to produce a kerosene.  Fig 2 (C3 L25-40)   The process may comprise biomass to liquid step and FT process to form a highly paraffinic fuel (C7 L45-60) 
Deluga et al (US 20090259082) (US 7,888,540) discloses a jet fuel produced from bio oil (C2 L50-68) via a waster gas shift reaction with syngas. 
Rojey et al (US 7,846,979) teaches a process for making liquid hydrocarbons from feedstock comprising biomass using a Fischer Tropsch process (Abstract) 
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771